Citation Nr: 0824867	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability.  

2.  Entitlement to an increased rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 20 percent rating for a cervical spine disability and 
continued a 10 percent rating for headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In his September 2007 appeal, the veteran requested a hearing 
before the Board in Washington, D.C.  A Central Office 
hearing was scheduled for July 8, 2008.  In a letter to the 
VA dated and received by VA on July 10, 2008, the veteran 
asserted that he had been unable to attend his July 8, 2008, 
Central Office hearing due to being seriously ill from his 
cervical spine disability.  He explained that his cervical 
spine disability had prevented him from traveling to 
Washington, D.C. and requested that he be rescheduled for a 
video conference hearing at his local RO.    

The veteran's request to reschedule his hearing date was 
untimely because it was not received two weeks prior to the 
scheduled July 8, 2008, hearing date.  38 C.F.R. § 20.704(c) 
(2007).  However, the veteran's request to reschedule his 
hearing date was received within 15 days of the originally 
scheduled hearing date, and therefore will be considered as a 
motion for a new hearing date following a failure to appear 
for a scheduled hearing.  38 C.F.R. § 20.704(d) (2007).  
Because the veteran's timely motion for a new hearing date 
explained that he could not appear for his hearing due to a 
serious illness and asserted that a timely request for a new 
hearing date could not have been submitted because he was 
seriously ill, the Board remands this case to the RO to 
reschedule the veteran for a video conference hearing to be 
held at the RO in Pittsburgh, Pennsylvania.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.704(d) (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing in connection with his 
appeal to be held at the RO.    
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

